Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments in Appeal
Applicant’s arguments, filed 12/17/2020 in Appeal, with respect to Claims 16-33 have been fully considered and are persuasive.  The rejection of 09/18/2020 has been withdrawn. 
Applicant states:
“Regarding new independent claim 16, neither Tollow or Norford individually or combined teach or disclose or otherwise reasonably suggest a grinding mill comprising at least “a lower ring-shaped base flange,” “an upper ring-shaped head flange for forming or receiving a grinding bed of the vertical mill,” and “a center piece, which connects rigidly the head flange and the base flange,” wherein “a) the center piece provided between the head flange and the base flange is a separate piece from the head flange and the base flange, and b) the center piece is of double-walled design with the two casing shells,” as recited by independent claim 16.

Now turning to Tollow, Tollow appears to teach grinding rings for ball mills. (Tollow, page 1, lines 9-10 and FIG. 1.) More specifically, Tollow appears to disclose a grinding ring having a lower grinding ring 3 with a track 4 in its upper face and a carrier ring 13. (Id., page 2, lines 3-16 and FIG. 2.) The track 4 includes six sections of a track member 10. (Id., page 2, lines 27-30 and FIG. 2.) The carrier ring 13 is provided at the junction of the sections of the track member 10 with recesses 30 and 31 in which respective pairs of wedge member 34 and 35 are arranged to slide and the wedge members protrude into recesses 28 and 29 in the section of track members. (Id., page 2, lines 42-48.) The carrier ring 13 includes a flat lower face 18 with an upper face 19 of channel form with the main part of the face between the side portions 21 and 22 of the carrier ring 13 having substantially the same curvature as that of the track surface 20 of the track member. (Id., page 2, lines 25.) The track member 10 has a lower face 23 and is spaced from the carrier ring 13 by filler material 39, which is a solid available originally in fluid or plastic condition, such as concrete, asbestos putty or iron cement. (Id., page 2, lines 72-79 and FIG. 2.)
The Final Office Action asserts that carrier ring 13 of Tollow discloses a lower ring-shaped base flange, the track member 10 of Tollow discloses an upper ring-shaped head flange, an upper face 19 of the carrier ring 13 discloses a casing shell, and a lower face 23 of the track member 10 discloses another casing shell. These assertions are incorrect and improper for at least the reasons presented below.

First, contrary to the Final Office Action, Tollow does not disclose two casing shells. The upper face 19 and the lower face 23 cannot be reasonably interpreted as two casing shells. The upper face 19 and the lower face 23 are merely surfaces of the carrier ring 13 and the track member 10, respectively. These surfaces are not separate and distinct components as recited by claim 16.



Here, the casing shells 8, 9 of the Present Application are clearly described as components that are separate and distinct from the lower ring-shaped base flange 5 and the upper ring-shaped head flange 4, and therefore mere surfaces cannot be interpreted as casing shells. Such an interpretation taken by the Final Office Action is inconsistent with the specification. For example, the specification describes the casing shells 8, 9 as follows:

Advantageously, both casing shells 8, 9 can be produced as a plurality of pieces, in particular, each as two segments, which are preferably welded together to create an inner casing ring and, in the outer area, a cone-shaped outer casing ring. Both casing shells 8, 9 are preferably produced from a ferrous material.

(Present Application Publication, para. [0078].)

Additionally, paragraph [0077] of the Present Application as-published describes the casing shells 8, 9 being attached to the base flange 5 and the head flange 4. The casing shells 8, 9 are clearly described as separate and distinct component from the base flange 5 and the head flange 4. The assertion that the upper face 19 of the carrier ring 13 and the lower face 23 of the track member 10 are casing shells as recited by claim 16 is improper because it is clearly inconsistent with the specification of the Present Application.

Thus, the purported modification fails to teach, disclose or otherwise reasonably suggest two casing shells.”

Examiner finds this argument persuasive. The cited shells of the previous Office Action’s rejection are not separate and distinct components. Therefore, the claimed limitation is not met, and the argument is persuasive. As such, the rejection of the previous Office Action is withdrawn.

Applicant additionally states:
“Second, the purported modification fails to teach, disclose or otherwise reasonably suggest a grinding mill wherein “the center piece provided between the head flange and the base flange is a separate piece from the head flange and the base flange” as required by claim 16. In no way whatsoever may the upper face 19 and the lower face 23 be reasonably considered as separate 

Thus, the purported modification fails to teach, disclose or otherwise reasonably suggest a milling bowl wherein “the center piece provided between the head flange and the base flange is a separate piece from the head flange and the base flange.”

Examiner finds this argument persuasive. The components in question in this argument are indeed not separate pieces. Thus Tollow fails to disclose “the center piece provided between the head flange and the base flange is a separate piece from the head flange and the base flange”. As such, this argument is persuasive.

Applicant additionally states:
“Third, the Final Office Action improperly asserts that the carrier ring 13 is both the base flange and one of the separate and distinct casing shells, and that the track member is both the head flange and one of the separate and distinct casing shells as recited by claim 16. Courts have held that “[w]here a claim lists elements separately, ‘the clear implication of the claim language is that those elements are ‘distinct component[s]’ of the [claimed] invention.” Becton, Dickinson and Co. v. Tyco Healthcare Gr., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010) (quoting Gaus v. Conair Corp., 363 F.3d 1284, 1288 (Fed. Cir. 2004)); see also Engel Indus., Inc. v. Lockformer Co., 96 F.3d 1298 (Fed. Cir. 1996). This is particularly true where the specification describes that the separated claim elements are in fact separate elements. In Beckton, the Court found that the specification of the patent at issue described the spring means as being a separate element from a hinged arm, and thus found that the two were in fact separate elements. Like Beckton, the two casing shells are recited as elements separate from the base flange and the upper flange, and the specification describes the two casing shells as separate elements that are attached to the base flange and the upper flange as stated above.

Norford fails to cure the deficiencies of Tollow stated above.
For at least these reasons, the purported modification fails to teach, disclose or otherwise reasonably suggest each and every feature of independent claim 16 and its dependent claims. Thus, clear error was committed, and the withdrawal of the rejection of claims 16-29 is warranted and respectfully requested.


Examiner finds this argument persuasive. The components in question in this argument are indeed not separate pieces. The rejection of the previous Office Action thus fails to teach “two casing shells are recited as elements separate from the base flange and the upper flange”. Therefore this argument is persuasive.

Applicant additionally states:
“Page 13 of the Final Office Action does state rationale for a rejection of claims 31-33. However, Appellants submit that claim 31-33 are patentable for at least the reasons stated with respect to claims 16 and 30.”

This argument is found to be persuasive, in view of the response to arguments as set forth above.

Allowable Subject Matter
Claim 16-33 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 16, Tollow (GB956967A) discloses a milling bowl for use in vertical mills (Fig. 1-3), having a lower ring-shaped base flange (13) and an upper ring-shaped head flange (10) for forming or receiving a grinding bed of the vertical mill, wherein the milling bowl is ring-shaped and constructed to be hollow in the area surrounding its axis of rotation (col. 3, lines 31-41) (See Fig. 2), and a center piece (layer containing 39), which connects rigidly the head flange and the base flange, wherein a cavity (layer containing 39), which is formed between the casing shells (19 & 23) of the center piece and the two flanges (10 & 13), includes a cured casting compound (39) that fills in the cavity, and wherein the two flanges along with the center piece and the cured casting (39) form a rotationally rigid milling bowl (See Fig. 2), wherein b) the center piece is of double-walled design with the two casing shells (19 & 23).
Tollow is silent wherein a) the center piece provided between the head flange and the base flange is separate piece from the head flange and the base flange c) the casing shells of the center piece feature reinforcement anchors, which are embedded into the cured casting compound.
Norford (US20160312466A) teaches reinforcement anchors (14) in analogous masonry construction for the purpose of bridging a gap between two surfaces (See abstract of Norford), meeting the limitation of the claimed reinforcement anchors. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device disclosed by Tollow with the reinforcement anchors, as taught by Norford, in order to have provided an improved bridge between the gaps between the casing shells.
Tollow in view of Norford fails to disclose a) the center piece provided between the head flange and the base flange is separate piece from the head flange and the base flange.
The closest relevant prior art references of record to this deficiency are:
US20140021279A1: similar in overall structure, but lacks express disclosure of the claimed separate shell configuration.
US20110147508A1: similar in structure, but not such that center piece provided between the head flange and the base flange is separate piece from the head flange and the base flange.
GB268263A: teaches a casing shell, but only 1 (not 2 as set forth in the claim).
US20100326337A1: similar device, but only has 1 casing shell.
None of these cited references cure the deficiency of Tollow in view of Norford, with regards to the center piece provided between the head flange and the base flange is separate piece from the head flange and the base flange.
As such, Claim 16 is allowed. 
Claims 17-33 are dependent on allowed Claim 16. As such, Claims 17-33 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725